                                                                             FILED
               IN TI{E TINITED STATES DISTRICT COIIRT                      AsHEYIr.t& trc
           FOR Tr{E WESTERN DISTRICT OF NORTH CAROLINA                      FEB   II   20t9
                          ASI{EVILLE DIVISION
                                                                         u.s. DrSTrucT eouRT
                                                                       WST;RTI DISTiTCT OF     TIC
                             DOCKETNO. l:l8CR60

LINITED STATES OF AMERICA,
                                                 CONSENT ORDER AND
             V.                                JUDGMENT OF FORFEITURE

JERAMIE LEE MCSWEENEY


       WHEREAS, the defendant, JERAMIE LEE MCSWEENEY, has entered into
a plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 11 to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; properfy involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. $ 98l(a)(l) and 28 U.S.C. S 2461(c), provided, however, that such
forfeiture is subject to any and all third party claims and interests, pending final
adjudication herein; the defendant waives his interest, if any, in the property and
agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P. 32.2(b)(1) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
ofthe property described below. Ifthe defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, TIIEREFORE, IT IS ffiREBY ORDERED TFIAT the following
property is forfeited to the United States:

          oA    personal money j udgment in forfeiture in the amount of
             5176,400.00, which sum represents proceeds obtained, directly or
             indirectly, from the offenses pleaded to.

      The personal money judgment in forfeiture shall be included in the sentence
of the defendant, and the United States Department of Justice may take steps to
collect the judgment from any property, real or personai, of the defendant, in
accordance with the substitute asset provisions of 21 U.S.C. {i 853(p).

      The United States Marshal andlor other property custodian for                 the
investigative agency is authorized to take possession and maintain custody of       the
above-described tangible property.

       Upon the seizure of any property to satisfu all or part of the judgment, if and
to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $ 853(n), and/or
other applicable law, the United States shall publish notice and provide direct written
notice of this forfeiture.

      Any person, other than the defendant, asserting any legal interest in the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.
      Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney's Office is authorizedto conduct any discovery needed
to identiff, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P. 45.

       Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(cX2). If no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2),and the United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this order
shall be final as to defendant upon filing.

SO AGREED:




 ENJAMIN BAIN-CREED
Assistant United States Auorney




               EE MCSWEENEY                DAVID G. BELSER
                                           Attorney for Defendant




                                           signed:   6, , Jt,2ots

                                           w.                          LF
                                           United States Magist    Judge
                                           Western District of brth Carolina
